Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 18, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying the claimant from receiving benefits because she lost her employment through misconduct. The record contains substantial evidence from which the board could conclude that claimant, an inventory clerk, was absent or late on many occasions; that despite admitted warnings about this conduct she continued the same until she was discharged following an absence on December 4, 1974 for which she did not notify her employer despite access to a telephone or provide medical justification for her absence, and that, accordingly, her actions constituted misconduct (e.g. Matter of Patterson [Levine], 50 AD2d 703; Matter of Nahama [Levine], 47 AD2d 984). The board was not required on the instant record to accept claimant’s assertions that she was actually discharged for economic reasons. Decision affirmed, without costs. Koreman, P. J., Greenblott, Sweeney, Mahoney and Reynolds, JJ., concur.